Citation Nr: 1146166	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  09-29 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Eligibility for Dependents' Educational Assistance (DEA) benefits pursuant to 38 U.S.C. Chapter 35.


WITNESSES AT HEARING ON APPEAL

The appellant and R.L.


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



REMAND

The Veteran served on active duty from November 1942 to November 1944.  He died in November 1982.  The appellant in this claim is the Veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the claim for DEA benefits.  In August 2010, the appellant testified before the undersigned in Washington, D.C., at a Board hearing.  In September 2010, the Board remanded this case.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In the Board's prior remand, it was noted that the appellant had raised the issue of service connection for the cause of the Veteran's death, which was inextricably intertwined with the issue on appeal, the claim for DEA benefits.  The agency of original jurisdiction (AOJ) was requested to determine the status of that claim.  In a March 2011supplemental statement of the case (SSOC), the AOJ indicated that the claim for service connection for the cause of the Veteran's death was denied in December 2010, the appellant was sent a statement of the case, and the appellant had submitted a substantive appeal.  That claim has not yet been certified to the Board with the claims file.  However, in response to the SSOC, the appellant submitted a VA Form 9, indicating that she wanted to be afforded a Board hearing on that service connection issue via video conference from the RO.  Accordingly, the issue of eligibility for DEA must be deferred pending the outcome of the service connection issue, and the case must be remanded in order to afford the appellant the requested hearing.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(e) (2011).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the appellant for a Board Hearing via video conference in connection with her appeal as to the issue of service connection for the cause of the Veteran's death.

2.  Following appropriate action for the issue of service connection for the cause of the Veteran's death, return the case to the Board for further appellate consideration on the deferred issue of eligibility for DEA if the claim remains denied.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).


_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

